Citation Nr: 1027381	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been obtained to reopen the 
previously denied claim of entitlement to service connection for 
asbestosis.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied service connection for 
asbestosis.  The Veteran disagreed with the denial, and this matter 
is properly before the Board for adjudication.

The issue of entitlement to service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	The RO denied entitlement to service connection for asbestosis in 
a July 2002 rating decision.  The Veteran was notified of this 
decision and of his appellate rights, but did not appeal the 
denial.

2.	Evidence obtained since the time of the July 2002 rating decision 
denying service connection for asbestosis relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.	 The July 2002 rating decision denying the Veteran's claim of 
entitlement to asbestosis is final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002).

2.	Evidence received since the RO denied entitlement to asbestosis is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's request to reopen the previously denied 
claim for entitlement to service connection for asbestosis, the Board 
finds that VA has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

In July 2002, the RO denied service connection for asbestosis, 
finding that the Veteran was not exposed to asbestos while on active 
duty.  The Veteran was advised of the denial of benefits sought, as 
well as of his appellate rights, and did not appeal the decision.  As 
a consequence, the July 2002 decision became final.  See 38 U.S.C.A. 
§ 7105, 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2009). 

The Board notes that the RO in this case reopened the Veteran's claim 
for service connection for asbestosis.  Specifically, the RO's 
September 2008 supplemental statement of the case stated that the 
evidence submitted subsequent to the July 2002 rating decision was 
both new and material.  The RO then addressed the merits of the 
Veteran's claim and denied the benefits sought.  The Board, however, 
is required to address the issue of reopening despite the RO's denial 
of service connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (1996). 

The Veteran now seeks to reopen his claim for service connection for 
asbestosis.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  "New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim and which 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final decision in 
July 2002.  The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2002 rating decision, the evidence of record 
included the Veteran's service treatment records, which did not 
indicate any exposure to asbestos.  The record also included medical 
evidence from Albemarle Hospital from March 2001 to September 2001 
and Hampton VA Medical Center from August 2001, which indicate a 
history of asbestos exposure and asbestosis.  None of the evidence of 
record at that time showed the Veteran's asbestosis was related to 
his military service.

Since the July 2002 denial, the Veteran submitted a January 2009 
letter from the Department of the Army indicating the possibility 
that the Veteran was exposed to asbestosis while on duty in Fort 
Monroe, which attached asbestos survey reports.  The Board finds the 
Veteran has submitted new and material evidence because the January 
2009 letter had not previously been before agency decision-makers, 
relates to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the claim.  As 
such, the claim for service connection for asbestosis is reopened.  
As such, the appeal is granted to this extent only. 

ORDER

New and material evidence having been obtained, the claim of service 
connection for asbestosis is reopened.

REMAND

The Veteran served in the United States Army as a clerk/typist, but 
reports being exposed to asbestos during basic training in his 
barracks in Fort Benning and clerk/typist school in Fort Jackson, 
where he contends the heating pipes were wrapped in asbestos and 
asbestos dust would fall on him at night as he slept and from the 
ceiling tiles while in class.  There was also asbestos on the pipes 
in the restrooms.  The Veteran also asserts that in Fort Bragg, 
asbestos was in the Springlake area of the base, and he was exposed 
while driving a truck to the mess hall to deliver supplies and in the 
motor pool garage where he helped to fix brakes.  The Veteran further 
contends that all the buildings in Fort Monroe had asbestos mixed in 
the concrete walls.  He states that all barracks he slept in and 
offices he worked in while serving in the Army for 3 years is where 
he was exposed to asbestos, and he was not exposed to asbestos while 
working as a pipe fitter trainee for 6 months at a shipyard, as he 
never boarded a ship or handled insulation.  The Veteran asserts that 
being exposed to asbestos has limited him severely in his work, as he 
is only able to work part time due to coughing and shortness of 
breath and his coworkers do not want him around because he spits up 
mucous from the fluid in his lungs.  He further contends that his 
exposure to asbestos will probably shorten his life.  

In November 2001, the Veteran had a chest x-ray by a private 
physician.  The physician opined the Veteran has bilateral 
interstitial fibrosis compatible with asbestosis, and bilateral 
diaphragmatic, in profile, and face and chest wall pleural plaque; 
all which are consistent with asbestos related pleural disease.  
However, the physician did not opine as to whether the Veteran was 
exposed to asbestos during service or post service.

In April 2002, a private physician at Pulmonary and Medical 
Associates noted the work history of the Veteran, reviewed the 
Veteran's chest x-rays, and conducted a physical examination.  The 
physician noted that the Veteran served in the United States Army 
from 1965 to 1968.  The physician also noted that the Veteran was 
employed as a laborer, pipe coverer and pipefitter for NorshipCo in 
Norfolk, Virginia from 1968 to 1969.  There was no history of 
asbestos discussed regarding the Veteran's period of service, 
however, the physician noted while working for NorshipCo, the Veteran 
handled asbestos directly in the course of his duties and worked near 
co-workers who were doing the same.  The physician opined that the 
Veteran has pulmonary asbestosis and chronic obstructive pulmonary 
disease attributable to his occupational exposure to asbestos, 
abnormal chest x-rays, and abnormal pulmonary function tests.  
However, the physician did not clarify whether the occupational 
exposure referred to the Veteran's in service or post service 
occupational exposure.  This opinion was sent to a private attorney.

The Veteran also submitted a January 2009 letter from the Department 
of the Army indicating the possibility that the Veteran was exposed 
to asbestosis while on duty in Fort Monroe, which attached asbestos 
survey reports.  The commanding officer who wrote the letter stated 
that the Directorate of Fire and Safety was able to determine that 
while the Veteran was attached to Fort Monroe's Headquarters and 
Headquarters Company, he could have been assigned to building 139 at 
the time of his tour of duty.  A May 1987 Asbestos Inspection Report 
demonstrates that building 139 had vinyl-asbestos floor tiles which 
were nonfriable, noting this material will not, in general, emit 
asbestos fibers to the air unless the tiles are subjected to 
destructive operations such as sawing or sanding.  

As explained above, the private physician at Pulmonary and Medical 
Associates noted that while working for NorshipCo, the Veteran 
handled asbestos directly in the course of his duties and worked near 
co-workers who were doing the same.  However, this is inconsistent 
with the Veteran's August 2009 and April 2010 statements that claim 
he was a pipefitter trainee who never boarded a ship or handled 
insulation and was not around any asbestos because students were not 
allowed in the shipyard.  Due to the inconsistency of the evidence of 
record, further clarification is needed with regard to the Veteran's 
post service asbestos exposure.

The M21-1 guidelines with respect to asbestosis or other asbestos-
related diseases are set forth at M21-1, Part VI, para. 7.21.  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic evidence 
of parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.  In short, with respect 
to claims involving asbestos exposure, VA must determine whether or 
not military records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and the 
claimed disease.  While the Veteran submitted evidence of possible 
asbestos exposure at Fort Monroe, it is unclear whether there was any 
other exposure as he has asserted.  The RO should take all necessary 
steps to attempt to verify whether the Veteran's assertions with 
regard to exposure to asbestos during service. 

VA has a duty to provide a medical examination and opinion when the 
evidence reflects an in-service event, a current disability and an 
indication that the current disability may be associated with his 
service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran has been diagnosed with pulmonary asbestosis.  Additionally, 
the January 2009 letter from the Department of the Army indicates the 
possibility that the Veteran was exposed to asbestosis while on duty 
in Fort Monroe.  Therefore, the Board finds that the claim for 
entitlement for service connection for asbestosis must be remanded so 
that a medical opinion that speaks to the issue of where the Veteran 
was exposed to the asbestosis may be rendered pursuant to 38 C.F.R. § 
3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify whether the 
Veteran was exposed to asbestos during service, 
taking into account his lay statements, service 
treatment records, service personnel records, and 
any other relevant documents.  If deemed 
necessary, contact any appropriate agency in 
order to verify the Veteran's claimed asbestos 
exposure.

2.  Contact the Veteran to request that he 
identify any pertinent postervice records related 
to the claimed asbestos exposure not previously 
identified to include any documents regarding any 
worker's compensation claims and/or private 
claims related to asbestosis, and to include 
records from Attorney Peter T. Nicholl of 
Baltimore, Maryland.  Any necessary release forms 
should be obtained.  The RO should attempt to 
obtain all identified records.  All such 
information, when obtained, should be made a part 
of the Veteran's claims folder.  If a negative 
response is obtained, it should be associated 
with the claims folder.

3.  Then, schedule the Veteran for the 
appropriate VA examination to determine the 
etiology of the pulmonary asbestosis.  The 
claims folder must be made available to the 
examiner.  The examiner is requested to review 
the records and The examiner should 
specifically indicate whether the veteran has a 
current diagnosis of asbestosis, or any other 
condition related to exposure to asbestos.  The 
examiner should further state an opinion as to 
whether it is as least as likely as not that 
the disability had its onset as a result of the 
minimal in service exposure or due to post 
service exposure as a pipefitter.  A complete 
rationale must be provided for each opinion 
expressed.  If the examiner is unable to 
provide an opinion, he/she should specifically 
state why an opinion cannot be expressed.  

4.  Then review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
remaining claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to the 
Board for further appellate review, if otherwise 
in order.  No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
K.J. ALIBRANOD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


